 

--------------------------------------------------------------------------------


Exhibit 10.01
 
 
LOEWS CORPORATION
DEFERRED COMPENSATION PLAN
amended and restated as of December 31, 2005

 
 
 
 




_____________

December 1, 2005


--------------------------------------------------------------------------------



1.     PURPOSE
The purpose of the Loews Corporation Deferred Compensation Plan (the “Plan”) is
to provide non-employee directors of Loews Corporation (the “Corporation”),
select management employees of the Corporation and select management employees
of certain of its Subsidiaries and Affiliates (hereinafter, with the
Corporation, collectively referred to as the “Company”) as determined by the
Administrative Committee for the Deferred Compensation Plan, an opportunity, in
accordance with the terms and conditions set forth herein, to defer, on a
non-qualified basis, compensation that would otherwise be payable currently.


2.     ADMINISTRATION
The Plan shall be administered by a committee (the “Administrative Committee for
the Deferred Compensation Plan”, hereinafter referred to as the “Committee”)
consisting of at least three members appointed by the Board of Directors of the
Corporation (the “Board”). The Committee shall have the sole and complete
authority to interpret the terms and provisions of the Plan and to adopt, alter
and repeal such administrative rules, regulations and practices governing the
operation of the Plan as it shall from time to time deem advisable. The
Committee may appoint a person or persons to administer the Plan on a day-to-day
basis.


3.     ELIGIBILITY
The Committee shall have the sole and absolute discretion to select those
individuals who shall participate in the Plan (“Participants”) and shall
determine the extent to which Participants can defer compensation.


4.     ELECTION TO DEFER

 
(a)
A Participant may elect to defer receipt of a portion of his/her compensation
(as defined in Paragraph 10 hereunder) as (and to the extent) permitted by the
Committee. A Participant may also elect the rate of interest to be applied to
said deferral.




 
(b)
The election by a Participant to defer compensation shall be made before the
beginning of the calendar year in which such compensation is earned. The
election by a Participant of the rate of interest to be applied to said deferred
compensation shall also be made before the beginning of the calendar year in
which such compensation is earned.




 
(c)
A Participant must make separate elections as to the amount deferred and the
applicable rate of interest to be applied thereon, with respect to each calendar
year of participation in the Plan. Amounts deferred under this Paragraph 4 shall
be referred to as the “Deferred Amounts”. Election forms for Participants to
defer compensation and elect a rate of interest thereon (as provided in
Paragraph 6 hereunder), shall be provided by the Committee, and all such
elections shall be made in writing on such forms.




 
(d)
All amounts deferred prior to January 1, 2005 together with any income earned
thereon are deemed “grandfathered” pursuant to Section 409A of the Internal
Revenue Code and all Treasury Regulations issued thereunder, and shall be
administered in accordance with the Plan in effect as of October 4, 2004 for
said “grandfathered” amounts, with one exception: the notional interest rates
earned on amounts deferred prior to January 1, 2005 shall be revised to comply
with the proposed Treasury regulations issued under Section 409A of the Internal
Revenue Code.



All amounts deferred subsequent to December 31, 2004 shall comply with the
provisions of Section 409A of the Internal Revenue Code and all Treasury
Regulations issued thereunder so as to not subject the Participants to the
income inclusion, interest and tax penalty provisions imposed under Section
409A.


--------------------------------------------------------------------------------




All Participants shall receive an annual statement listing their deferred
compensation by year of election together with all respective interest income
earned thereon.


5.     ESTABLISHMENT OF DEFERRED COMPENSATION ACCOUNT
At the time of the Participant’s initial election to defer pursuant to Paragraph
4, the Company shall establish a memorandum account (a “Deferred Compensation
Account”) for each participant on its books. The Deferred Amount (as determined
under the participant’s election form) shall be credited to the Participant’s
Deferred Compensation Accounts as of the day that the compensation would
otherwise have been paid to the Participant.


6.     ADDITIONS TO DEFERRED AMOUNTS
Amounts equivalent to interest (“Interest”) shall be credited to a Participant’s
Deferred Compensation Account at the end of each calendar year based on the
average balance (including Deferred Amounts and prior interest credits) in the
Participant’s Account for such year. Interest for any calendar year shall be
computed at a rate equal to the Constant Maturity Treasuries plus twenty-five
basis points as reported in the Federal Reserve Bank H15 Report as of the first
business day of November of the prior year with the following exception:


The rate for a 30-year period shall be the rate for a 20-year Constant Maturity
Treasury with a linear extrapolation factor for 10 years as reported in the
Federal Reserve Bank H15 Report as of the first business day of November of the
prior year.


A Deferred Compensation Account that is paid out prior to the last day of a
calendar year shall be credited with Interest for a partial year ending with the
date of payout based on the average balance in the Participant’s Account for
such partial year.


7.     PAYMENT OF DEFERRED AMOUNTS
For purposes of this Paragraph 7, continuous service of the Participant with the
Company and any corporation or other entity that is the successor, either
directly or indirectly, to all or substantially all of the assets and business
of the Company shall be deemed continuous service with the Company so long as
such successor is a Subsidiary or Affiliate.



 
(a)
Subject to the provisions of subparagraphs (b) and (c) below, to the extent a
Participant elects to defer compensation for any given year, such deferral shall
be for at least three years.




 
(b)
The Participant shall elect, in his/her election to defer, that his/her Deferred
Compensation Account be paid either:




 
(i)
in a lump sum; or




 
(ii)
in a series of annual installment payments (each as nearly equal as possible),
the number of which cannot exceed fifteen, as the Participant shall elect under
rules established by the Committee. Each series shall be designated as a
separate payment.



In the absence of an election by a Participant, the distribution will be made in
a lump sum payment.



 
(c)
(i) In the event of the Participant’s death or disability, payment of the
balance in the Participant’s Deferred Compensation Account shall be made as
elected by the Participant in the election to defer, to the Participant’s
designated beneficiary or if none, to the Participant’s estate, in the case of
death, or to the Participant, in the case of disability;


--------------------------------------------------------------------------------





(ii) In the event of the Participant’s termination of service from the Company
for employee retirement, or the end of service as a non-employee director,
payment of the balance in the Participant’s Deferred Compensation Account shall
be made as elected by the Participant in the election to defer; and


(iii) In the event of the Participant’s termination of service from the Company
for any reason other than death, disability, employee retirement or the end of
service as a non-employee director, payment of the balance in the Participant’s
Deferred Compensation Account shall be made in a lump sum notwithstanding the
Participant’s election to the contrary.


All payments to be made pursuant to subsections (ii) and (iii) above shall
commence on the first of the month following six (6) months subsequent to the
designated event in (ii) and (iii).



 
(d)
Anything contained in this Paragraph 7 to the contrary notwithstanding, in the
event a Participant incurs a severe financial hardship or a Participant becomes
disabled, the Committee, upon written application of such Participant, will
direct immediate payment of all or a portion of the then current value of such
Participant’s Deferred Compensation Account. The Participant’s deferral election
shall be cancelled, and not postponed or otherwise delayed, and any later
deferral election shall be treated as an initial deferral election.




 
(i)
A severe financial hardship to the Participant is a situation: (1) resulting
from an illness or accident of the Participant, the Participant’s spouse, or a
dependent; (2) loss of the Participant’s property due to casualty; or (3) other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant. The amount of the distribution is
limited to the amount needed to satisfy the emergency plus taxes reasonably
anticipated as a result of the distribution. Distributions shall not be allowed
to the extent that the hardship may be relieved through reimbursement or
compensation by insurance or otherwise, or by liquidation of the Participant’s
assets (to the extent such liquidation would not itself cause a severe financial
hardship).




 
(ii)
A Participant is deemed disabled if determined to be totally disabled by the
Social Security Administration.




 
(e)
For deferrals on or after January 1, 2005, a Participant may make a new election
as to the time and/or form of payment at any time with respect to prior
deferrals, provided that such election; (1) will not take effect until at least
12 months after the date on which such election is made; (2) that the first
payment with respect to which such election is made is deferred for a period of
not less than 5 years; and, (3) that such election shall not be made less than
12 months prior to the date of the first scheduled payment.



8.     TRANSFERABILITY OF INTERESTS
Except for the right of a Participant to designate a beneficiary as hereinabove
provided, a Participant, or beneficiary’s, rights and interests may not be
anticipated, alienated, assigned, pledged, transferred or otherwise encumbered.


9.     AMENDMENT, SUSPENSION AND TERMINATION
The Corporation, in its sole and absolute discretion, at any time may amend,
suspend or terminate the Plan or any portion thereof. No such amendment,
suspension or termination shall alter or impair the rights of a Participant with
respect to then Deferred Amounts.


10.  DEFINITIONS

 
(a)
The term “Compensation” shall mean:


--------------------------------------------------------------------------------





 
(i)
base salary for employees; and,




 
(ii)
cash retainer and meeting fees for non-employee directors of the Corporation.




 
(b)
The term “Subsidiary” shall mean any corporation or other entity 50 percent or
more of the voting stock or ownership interest of which shall at the time be
owned directly or indirectly by the Corporation.




 
(c)
The term “Affiliate” means any corporation or other entity which is not a
Subsidiary but as to which the Corporation or a Subsidiary possesses a direct or
indirect ownership interest.



11.  UNFUNDED OBLIGATION
No assets of the Company have been set aside to provide for the payment of the
Deferred Amounts. Assets of the Company are subject to the claims of the
Company’s general creditors. The Plan is intended to be, and shall be operated
and administered to be, a plan which is unfunded and which is maintained
primarily for the purpose of providing deferred compensation for a selected
group of non-employee directors and management employees. The Company shall make
no provision for the funding or insuring of Deferred Amounts that would cause
the Plan to be (i) a “funded” plan for purposes of section 404(a)(5) of the
Internal Revenue Code of 1986 or Title I of the Employee Retirement Income
Security Act of 1974, as amended, or (ii) other than an “unfunded and unsecured
promise to pay money or property in the future” under Treasury Regulations
sections 1.83-3(e). A Participant and his/her beneficiary shall be treated as a
general unsecured creditor of the Company at all times under this Plan, except
as otherwise provided under applicable state law.


12.   NO RIGHT TO EMPLOYMENT, TO RENDER SERVICES, OR OTHER BENEFITS
This Plan shall not constitute a contract of employment, nor an arrangement to
render services, between the Company and the Participant, and nothing contained
herein shall be construed as conferring upon any Participant the right to
continue in the employ of, nor the right to continue to render services to, the
Company.


Any compensation deferred and any benefits paid under this Plan shall be
disregarded in computing benefits under any employee benefit plan of the
Company, except to the extent expressly provided for in such employee benefit
plans; and, further provided that any benefit, which would have been payable to
Participants under the “Retirement Plan for Employees of Loews Corporation” had
compensation deferred under this Plan been included in Compensation (for
Retirement Plan purposes) in the calendar year to which the deferred
compensation is attributable, shall be paid under the “Benefit Equalization
Plan”.


13.   EFFECTIVE DATE
The Plan, as amended and restated, shall be effective immediately upon approval
by the Board of Directors.


14.   GOVERNING LAW
The Plan shall be governed by the laws of the State of New York without
reference to the principles of conflict of laws.


15.   COMPLIANCE WITH SECTION 409A OF THE CODE
The Plan is intended to provide for the deferral of compensation in accordance
with the provisions of Section 409A of the Internal Revenue Code and Treasury
Regulations and published guidance issued pursuant thereto. Accordingly, the
Plan shall be construed in a manner consistent with those provisions and may, at
any time, be amended in the manner and to the extent determined necessary or
desirable by the Company to reflect or otherwise facilitate compliance with such
provisions with respect to amounts deferred on or after January 1, 2005. There
are rights and benefits that existed under the Plan as of October 3, 2004 that
are deemed to be “grandfathered” pursuant to Code


--------------------------------------------------------------------------------



Section 409A and the underlying Regulations. Notwithstanding any provisions of
the Plan to the contrary, no otherwise permissible election or distribution
shall be made or given effect under the Plan that would result in income
inclusion, interest and an excise tax equal to 20% of the amount of the deferred
compensation required to be taken into income under Section 409A of the Code.
 
 

--------------------------------------------------------------------------------